Order entered November 14, 2019




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-19-00135-CR

                      TEDDYBEAR MONROE KERNS, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 4
                                 Dallas County, Texas
                         Trial Court Cause No. F17-76646-K

                                          ORDER
      Before the Court is the State’s November 12, 2019 motion for extension of time to file its

brief. We GRANT the State’s motion and ORDER the State’s brief filed by December 9, 2019.


                                                    /s/   LANA MYERS
                                                          JUSTICE